Case 1:15-cv-10080-NRB Document 80 Filed 12/28/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

MOHAMMED ABUJAYYAB,
STIPULATION AND
Plaintiff, | ORDER OF DISMISSAL
-against- 15 CV 10080 (NRB)

LIEUTENANT ROBERT CORBETT, INDIVIDUALLY
AND IN HIS OFFICIAL CAPACITY AS A NEW YORK
CITY LIEUTENANT,

Defendant.
ween nen X

 

WHEREAS, the parties have reached a settlement agreement and now desire to
resolve the remaining issues raised in this litigation, without further proceedings and without
admitting any fault or liability;

NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, that

L. The above-referenced action is hereby dismissed with prejudice; and
Case 1:15-cv-10080-NRB Document 80 Filed 12/28/18 Page 2 of 2

2, Notwithstanding the dismissal of this action in accordance with this agreement,

the District Court shall continue to retain jurisdiction over this action for the purpose of

enforcing the terms of the settlement agreement reached between the parties and set forth in the

Stipulation of Settlement executed by the parties in this matter.

Dated: New York, New York

Devemher AY, 2018

THE ABOUSHI LAW FIRM, PLLC
1441 Broadway, Suite 5036

New York, New York 10018
212-391-8500

By: Leb atue Zz pafh

Tahanie Aboushi
Attorney for Plaintiff

ZACHARY W. CARTER
Corporation Counsel of the
City of New York
Attorney for Defendant Robert Corbett
100 Church Street
New York. New York 10007
oo fuie Autond

 

Shira Siskind
Senior Counsel

SO ORDERED:

 

HON. NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Dated: , 2018
